Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 02 February 2022 in which claims 1-4, 6, 10-13, and 16 have been amended, claims 8 and 17-25 are cancelled, and claims 26-35 are new.  Claims 1-7, 9-16, and 26-35 are currently pending and an office action on the merits follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0077338 by Robbins et al. (“Robbins”).

As to claim 33, Robbins discloses a near-eye display (Robbins, HMD 2, Figure 1) comprising:
a temple piece (Robbins, left and right temples 102l and 102r, Figure 1);
a housing on the temple piece (Robbins, projection light engine housing 130 for each of a left side housing 130l and a right side housing 130r of HMD 2, Figure 1, ¶ [0034]);
a projection system (Robbins, projection light engine 120, Figure 2B) in the housing, the projection system configured to produce modulated light (Robbins, The waveguide directs image data in the form of image light from a projection light engine 120 towards a user's eye space 140 while also allowing light from the real world to pass through towards a user's eye space, thereby allowing a user to have an actual direct view of the space in front of HMD 2 in addition to seeing an image of a virtual feature from the projection light engine 120. ¶ [0043]);
a lens comprising a waveguide (Robbins, FIG. 2B shows half of a HMD 2. For the illustrated embodiment, a full HMD 2 may include another display optical system 14 with another set of optional see-through lenses 116 and 118, another waveguide 123, Figure 2B, ¶ [0049]); and
an optical folding element optically coupled to the projection system and to the waveguide, the optical folding element configured to direct the modulated light towards the waveguide (Robbins, the projection light engine 120 in a left side housing 130l includes an image source, for example a microdisplay, which produces the .
As to claim 34, Robbins discloses the near-eye display wherein the housing is integrated in the temple piece. As shown in figure 2B of Robbins, the housing 130l is integrated to the temple piece 102l as they are required to be together in order to properly form the HMD 2.
As to claim 35, Robbins discloses the near-eye display wherein the housing is mounted in the temple piece. As shown in figures 1 and 2B of Robbins, the housing 130l is mounted to the temple piece 102l by the connector 129.

Allowable Subject Matter
Claims 1-7, 9-16, and 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Gao (U.S. Pub. No. 2019/0018247) discloses a display apparatus (Gao, wrap-around display system, Figure 1, ¶ [0054]) comprising:
a lens (Gao, first relay lens 934, second relay lens 938, and freeform wedge 942, Figure 9B) comprising a waveguide (Gao, The light rays propagate between the one or more refractive surfaces and one or more reflective surfaces within the freeform wedge 942…The freeform wedge 942 may be devised with appropriate surface parameters for these one or more refractive surfaces and one or more reflective surfaces to produce an exit pupil 944. Figure 9B, ¶¶ [0092 and 0093]);
an optical projector (Gao, image source 932 (e.g., a bundle of projectors, micro-array displays, LCoS or Liquid Crystal on Silicon, or DLP or Digital Light processing, etc.) that injects light rays into the first relay lens 934. Figure 9B, ¶ [0090]), comprising:
a prism (Gao, Light rays emitted from the image source 110 are injected into the freeform optical element 104 via the first refractive surface of the freeform optical element 104. The light rays may be injected into the prism directly from the image source 110 or through a group of coupling lens (e.g., a coupling lens 108, a focusing element 106, and/or one or more relay lenses, etc.) Figure 1, ¶ [0067]);
a spatial light modulator optically coupled to the prism (Gao, The focusing element (106 and 204) comprises a variable focus element (VFE), which is configured for focusing the projected light generated from the spatial light modulator onto a desired depth plane. Figure 1, ¶ [0079]);  As shown in figure 1 of Gao, the focusing element 106 is optically coupled to the freeform optical element 104.
an illumination source (Gao, image source 932, Figure 9B, ¶ [0090]) optically coupled to the prism, the illumination source configured to provide illumination light to the prism in a first direction, the spatial light modulator configured to receive the illumination light from the prism and to produce patterned light based on the illumination light, and the prism configured to provide the patterned light in the first direction (Gao, Light rays emitted from the image source 110 are injected into the freeform optical element 104 via the first refractive surface of the freeform optical element 104. The light rays may be injected into the prism directly from the image source 110 or through a group of coupling lens (e.g., a coupling lens 108, a ; and
an optical folding element (Gao, a reflector 940 (e.g., a folding mirror assembly), Figure 9B, ¶ [0095]) optically coupled between the optical projector and the waveguide, (Gao, The light rays are further transmitted to the second relay lens 938 that is operatively coupled to a reflector 940 (e.g., a folding mirror assembly) which reflects and couples the light rays into the freeform wedge 942. The reflector 940 folds or diverts the optical path away from the fore head along the eyebrow to the side of the head in favor to a goggle- or glass-like appearance. Figure 9B, ¶ [0095]). As shown in figure 9B of Gao, light is first folded off of the reflector 940 and then folded a second time on the left side of the freeform wedge 942 to be reflected off the right side of the freeform wedge 942 into the exit pupil 944.
Gao does not expressly teach
the optical folding element comprising:
a first total internal reflection (TIR) prism configured to reflect the patterned light in a second direction as first reflect light; and
a second TIR prism optically coupled to the first TIR prism, the second TIR prism configured to reflect the first reflected light in a third direction as second reflected light, the third direction different than the first direction and the second direction.
Additional prior art of Evans (U.S. Pub. No. 2016/0292921) teaches a display system with and array of TIR prisms 311 or RTIR prisms 312 to direct light to and from a DMD 324 (Figure 2E, ¶ [0102]).  However, Evans does not expressly teach the configured of the prisms as claimed.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2-7 and 9-16, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 26, Evans (U.S. Pub. No. 2016/0292921) discloses a system (Evans, VRD visor apparatuses 116 comprise a category of visor apparatuses 115 that implement virtual retinal displays, i.e. they project visual images 200 directly into the eyes of the user 90. Figures 2E and 4A, ¶ [0146]) comprising:
a reverse total internal refraction (RTIR) prism (Evans, RTIR prism 312, Figure 2E);
Evans continues to teach the prism receiving light and direct it in another direction (Evans, 310 Prism A substantially transparent object that often has triangular bases. Some display technologies 140 utilize one or more prisms 310 to direct light 800 to a modulator 320 and to receive an image 880 or interim image 850 from the 
Evans does not expressly teach
a cover prism optically coupled to the RTIR prism, the cover prism configured to:
receive illumination light; and 
direct the illumination light towards the RTIR prism;
a spatial light modulator (SLM) optically coupled to the RTIR prism, the RTIR prism configured to direct the illumination light towards the SLM, the SLM configured to modulate the illumination light to produce modulated light;
an optical folding element;
projection optics optically coupled to the optical folding element and to the RTIR prism, wherein the RTIR prism is configured to direct the modulated light towards the projection optics, the projection optics is configured to direct the modulated light towards the optical folding element, and the optical folding element is configured to:
receive the modulated light in a first direction; 
direct the modulated light in a second direction as directed light, the second direction different than the first direction; and 
direct the modulated light in a third direction as output light, the third direction different than the first direction and the second direction.
 (Gao, first relay lens 934, second relay lens 938, and freeform wedge 942, Figure 9B) (Gao, The light rays propagate between the one or more refractive surfaces and one or more reflective surfaces within the freeform wedge 942…The freeform wedge 942 may be devised with appropriate surface parameters for these one or more refractive surfaces and one or more reflective surfaces to produce an exit pupil 944. Figure 9B, ¶¶ [0092 and 0093]). Gao does not teach the RTIR prism as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 27-32, these claims are allowable as they depend upon allowable independent claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691